Exhibit 10.2

 

GENWORTH FINANCIAL, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Approved July 20, 2005



--------------------------------------------------------------------------------

INTRODUCTION

 

The Genworth Financial, Inc. Supplemental Executive Retirement Plan is a
non-qualified deferred compensation plan established and maintained solely for
the purpose of providing a select group of highly compensated and management
Executive employees with additional retirement benefits.

 

The Genworth Financial, Inc. Board of Directors has determined that the benefits
to be paid under this Plan constitute reasonable compensation for the services
rendered and to be rendered by eligible employees.

 

SECTION I

 

DEFINITIONS

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. Wherever used, the masculine pronoun
shall be deemed to refer either to a male or female, and the singular shall be
deemed to refer to the singular or plural, as appropriate by context.

 

1.1 Average Annual Compensation. One-third of the Employee’s Compensation for
the highest 36 consecutive months during the last 120 completed months before
his date of retirement or death, whichever is earlier. The Committee shall
specify the basis for determining any Employee’s Compensation for any portion of
the 120 completed months used to compute the Employee’s Average Annual
Compensation during which the Employee was not employed by an Employer
participating in this Plan.

 

1.2 Beneficiary. The person(s) or entity designated by the Participant, in the
manner determined by the Committee, to receive benefits attributable to the
Participant under the Plan upon the Participant’s death. A Participant may
revoke or change any Beneficiary designation under the Plan in the manner
determined by the Committee. If a Participant fails to designate a Beneficiary,
the payment of benefits under the Plan on account of his death shall be governed
by the beneficiary elections designated by the Participant under the Qualified
Plan. If no designation has been made under the Qualified Plan, benefits will be
paid to the Participant’s spouse, if married, or to his estate, if single.

 

1.3 Board. The members of the Board of Directors of Genworth Financial, Inc.

 

1.4 Code. The Internal Revenue Code of 1986, as amended. A reference to a
particular Code Section shall include a reference to any regulation issued under
the Section.



--------------------------------------------------------------------------------

1.5 Committee. The Benefits Committee appointed by the Board to be responsible
for the Plan and its administration.

 

1.6 Company. Genworth Financial, Inc.

 

1.7 Compensation. 100% of compensation (salary plus bonus whether paid or
deferred).

 

1.8 Effective Date. The date General Electric Company’s ownership of the Company
ceases to be more than 50%.

 

1.9 Employee. A person receiving eligible pay from the Company or an affiliate
that participates in the Plan.

 

1.10 Executive. Employees who are assigned to salary band 1 by the Company as of
the Effective Date or later.

 

1.11 Participant. Each eligible Executive Employee identified by the Committee
to participate in this Plan.

 

1.12 Pension Benefit Service. Pension Benefit Service shall mean the elapsed
time of employment with the Company expressed in years beginning on or after the
Effective Date and ending upon termination of service. Breaks in service shall
not be included in Pension Benefit Service. Any period of service within a
calendar month will count as a full month of service. Pension Benefit Service
may also include:

 

(a) any period of service with the Company as the Committee may otherwise
provide by rules and regulations issued with respect to this Plan; and

 

(b) any period of service with another employer as may be approved from time to
time by the Committee but only to the extent that any conditions specified in
such approval have been met.

 

1.13 Plan. The Genworth Financial, Inc. Supplemental Executive Retirement Plan.

 

1.14 Plan Year. The initial Plan Year is from the Effective Date to December 31,
2005. Thereafter, the Plan Year will be the calendar year.

 

1.15 Qualified Plan. The Genworth Financial, Inc. Retirement and Savings Plan,
as amended from time to time.

 

1.16 Supplementary Pension. The monthly benefit payable to an Executive under
this Plan.

 

2



--------------------------------------------------------------------------------

1.17 Vesting Service. Vesting Service means Pension Benefit Service as described
above beginning on the Effective Date, except a minimum of five years of Company
only Pension Benefit Service is required to obtain full vesting as described in
Section 3.1.

 

SECTION II

 

ELIGIBLE EMPLOYEES

 

2.1 In General. Each Employee who is an Executive throughout any two consecutive
years out of the last five year period, preceding the date of his termination of
service shall be eligible for the benefits provided herein. Pension benefit
service recognized by General Electric Company and its affiliates as of the
Effective Date and Company Pension Benefit Service would be considered to
determine whether the two consecutive year eligibility requirement has been met.
The Committee shall have sole discretion in determining an Employee’s
eligibility for and inclusion in this Plan.

 

2.2 Eligibility of Personnel Outside the United States. The Committee may
approve the continued participation in the Plan of an individual who is
localized outside the United States as an employee of the Company and who
otherwise meets all of the eligibility conditions set forth herein during such
localization. The designated individual’s service and pay (translated to U.S.
dollars) while localized, with appropriate offsets for local country benefits,
shall be counted in calculating his Supplementary Pension. Such calculation and
the individual’s entitlement to any benefits herein shall be determined
consistent with the principles of the Plan as they apply to participants who are
not localized, provided that the Company, or its delegate, may direct such other
treatment, if any, as it deems appropriate.

 

SECTION III

 

ENTITLEMENT TO AND

AMOUNT OF SUPPLEMENTARY PENSION

 

3.1 Vesting. Each Participant shall become 100% vested in his Supplementary
Pension benefit upon the attainment of age 60 and 5 years of Vesting Service, or
upon the Participant’s death or disability. For purposes of this Section,
disability will be determined in accordance with the Company’s long-term
disability plan. Notwithstanding the foregoing, a Participant shall become 100%
vested in his Supplementary Pension benefit upon a Change of Control, as defined
in the Genworth Financial, Inc. 2005 Change of Control Plan, as may be amended
from time to time.

 

3



--------------------------------------------------------------------------------

3.2 Amount of Benefit. The annual Supplementary Pension payable to an eligible
Executive who retires on or after attainment of age 60 shall be equal to the
following:

 

(a) 1.45% times Pension Benefit Service times the Participant’s Average Annual
Compensation (maximum is 50% of the Employee’s Average Annual Compensation for
the highest consecutive 36 months) less:

 

(i) Vested Benefits from the Retirement Plan feature of the Qualified Plan
(including Retirement Contributions and Transition Contributions accounts), if
any, converted to an annual annuity using a single-life form;

 

(ii) Retirement benefits derived from Company contributions attributable to
Employee’s foreign service with the Company or an affiliate, if applicable; and

 

(iii) Vested accrued benefits earned under the Genworth Financial, Inc. Retained
Executive Pension Plan, if applicable.

 

The Supplementary Pension of an Executive who continues in the service of the
Company after age 60 shall not commence before his actual retirement date
following termination of service, regardless of whether such Employee has
attained age 70½.

 

SECTION IV

 

PAYMENT OF BENEFITS

 

4.1 Commencement of Benefits. Benefits under this Plan shall commence following
the Participant’s severance from service date, but for “Key Employees” as
defined under federal tax law, in no event shall benefits commence earlier than
six-months following such Participant’s severance from service date. In no event
will benefits commence earlier than age 60 for any reason other than death. The
six-month period will not apply in the event of death of the Participant.
Benefits shall be payable monthly based on the annual amount determined under
Section 3.2.

 

4.2 Method of Payment. Payment of the Supplementary Pension provided for herein
shall be made as follows:

 

(a) 5 Year Certain and Life Annuity – Single Participants. A Participant who is
not married on his severance from service date will receive payments throughout
his lifetime with payments guaranteed for 5 years. If the Participant dies
before the 5-year period ends, monthly payments will be made to the
Participant’s Beneficiary for the remaining 5-year guaranteed period, as
applicable.

 

4



--------------------------------------------------------------------------------

(b) 50% Joint and Survivor Annuity – Married Participants. A Participant who is
married on his severance from service date will receive payments throughout his
life. After the Participant’s death, the Beneficiary will receive monthly
payments throughout his or her life equal to 50% of the amount the Participant
was receiving.

 

4.3 Impact of Reemployment. Benefit payments will be immediately suspended in
the event of reemployment with the Company with an Employee’s eligibility for
participation in this Plan. Upon a subsequent severance from service benefits
shall be determined based upon provisions of this Plan with an adjustment for
any payments made following an earlier severance, if applicable. Benefit
payments will continue in the event of reemployment with the Company without an
Employee’s eligibility for participation in this Plan.

 

SECTION V

 

PAYMENTS UPON DEATH

 

5.1 If a Participant dies while in active service, or if a former Employee
entitled to a Supplementary Pension dies prior to commencement of a
Supplementary Pension, a 50% Joint and Survivor death benefit (determined as
described in Section 4.2 as if the Participant had been receiving a benefit
immediately before his death) shall be payable to the Beneficiary under this
Plan. Such death benefit shall be based on the Participant’s accrued benefit at
the time of his death.

 

5.2 The Beneficiary’s payments will commence on the earliest date the
Participant would have been eligible to begin his benefit payments from the
Plan.

 

5.3 If a Participant dies after beginning to receive his benefit, the death
benefit shall be based and payments continued at the appropriate level
applicable to the Participant pursuant to Section 4.2.

 

SECTION VI

 

PAYMENT UPON DISABILITY

 

6.1 If a Participant terminates employment due to disability, he is entitled to
his Supplementary Pension as of the date of his disability. The benefit will be
payable when the Participant reaches age 60. Payments will be made according to
the method of payment that applies to the Participant pursuant to Section 4.2 on
the later of his date of

 

5



--------------------------------------------------------------------------------

disability or the date he reaches age 60. Disability for purposes of this
Section means a Participant is unable to engage in any substantial employment
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

 

SECTION VII

 

TAXES

 

7.1 Withholding Taxes. All payments under the Plan shall be subject to and net
of amounts sufficient to satisfy all federal, state, and local withholding tax
requirements.

 

7.2 Social Security Taxes. Social Security and Medicare (“FICA”) taxes are
payable upon the Participant’s attainment of age 60 determined based upon his
then accumulated vested Plan benefits and in accordance with IRS regulations
even if the Participant remains employed after age 60. In addition, FICA taxes
will also become due on the annual vested benefits accrued each year determined
in accordance with Section 3.2 after the Participant attains age 60. FICA taxes
will be paid by the Participant and the Company based on their respective shares
under the FICA rules. The Participant’s share of FICA taxes will be paid by
payroll deduction or from his or her benefit under this Plan, as agreed to by
the parties.

 

SECTION VIII

 

ADMINISTRATION

 

8.1 This Plan shall be administered by the Committee, which shall have authority
to make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Plan and decide or resolve in its sole and absolute
discretion any and all questions or claims, including interpretations of this
Plan, as may arise in connection with this Plan.

 

8.2 In the administration of this Plan, the Committee may, from time to time,
employ agents and delegate to them such administrative duties as it sees fit and
may from time to time consult with counsel who may also serve as counsel to the
Company.

 

8.3 The decision or action of the Committee in respect of any question arising
out of or in connection with the administration, interpretation and application
of this Plan and the rules and regulations hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan or
making any claim hereunder.

 

6



--------------------------------------------------------------------------------

SECTION IX

 

AMENDMENT OR TERMINATION

 

9.1 The Committee may, in its sole discretion and by written resolution,
terminate, suspend or amend this Plan at any time, in whole or in part. However,
no such termination, suspension or amendment shall adversely affect (a) the
benefits of any Employee who retired under the Plan prior to the date of such
termination, suspension or amendment; or (b) the right of any then current
Employee to receive upon retirement, or of his or her surviving spouse to
receive upon such Employee’s death, the amount as a Supplementary Pension or
death benefit, as the case may be, to which such person would have been entitled
under this Plan computed to the date of such termination, suspension or
amendment, taking into account the Employee’s Pension Benefit Service and
Average Annual Compensation calculated as of the date of such termination,
suspension or amendment.

 

SECTION X

 

GENERAL CONDITIONS

 

10.1 Funding. The benefits payable under this Plan shall be paid by the Company
out of its general assets and shall not be funded in any manner. The obligations
that the Company incurs under this Plan shall be subject to the claims of the
Company’s other creditors having priority as to the Company’s assets.

 

10.2 Assignment. Except as to withholding of any tax under the laws of the
United States or any state or locality, no benefit payable at any time hereunder
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment or other legal process, or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge or otherwise encumber any
such benefit, whether currently or thereafter payable hereunder, shall be void.

 

10.3 No Contract of Employment. No employee and no other person shall have any
legal or equitable rights or interest in this Plan that are not expressly
granted in this Plan. Participation in this Plan does not give any person any
right to be retained in the employment of the Company. The right and power of
the Company to dismiss or discharge any employee is expressly reserved.

 

10.4 Terms. All terms used in this Plan which are defined in the Qualified Plan
shall have the same meaning herein as therein, unless otherwise expressly
provided in this Plan.

 

7



--------------------------------------------------------------------------------

10.5 Plan Provisions Govern. The rights under this Plan of a Participant who
leaves the employment of the Company at any time and the rights of anyone
entitled to receive any payments under this Plan by reason of the death of such
Participant, shall be governed by the provisions of this Plan in effect on the
date such Participant leaves the employment of the Company, except as otherwise
specifically provided in this Plan.

 

10.6 Governing Law. The law of the Commonwealth of Virginia shall govern the
construction and administration of this Plan, to the extent not pre-empted by
federal law.

 

10.7 Compliance with Code Section 409A. To the extent applicable, this Plan is
intended to comply with Section 409A of the Code, and the Committee shall
interpret and administer the Plan in accordance therewith. In addition, any
provision, including, without limitation, any definition, in this Plan document
that is determined to violate the requirements of Section 409A of the Code shall
be void and without effect and any provision, including, without limitation, any
definition, that is required to appear in this Plan document under Section 409A
of the Code that is not expressly set forth shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provisions
were expressly set forth. In addition, the timing of certain payment of benefits
provided for under this Plan shall be revised as necessary for compliance with
Section 409A of the Code.

 

8